MANDATE

THE STATE OF TEXAS

TO THE 45TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on October 22, 2014, the cause upon appeal to
revise or reverse your judgment between

In the Interest of M.J.W., J.A., and C.A., Appellant

V.



No. 04-14-00330-CV and Tr. Ct. No. 2012-PA-02053

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s order
terminating the parental rights of Jessica B.W. is AFFIRMED.

     It is further ORDERED that no costs be assessed because appellant is
indigent.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Catherine Stone, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on December 30, 2014.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 3853
                                             BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-14-00330-CV

                             In the Interest of M.J.W., J.A., and C.A.

                                                    v.



        (NO. 2012-PA-02053 IN 45TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES         PAID          BY
REPORTER'S RECORD                   $42.50   INDIGENT      RESPONDENT
REPORTER'S RECORD                   $73.50   INDIGENT      BEXAR COUNTY
REPORTER'S RECORD                $1,684.86   INDIGENT      BEXAR COUNTY
FILING                            $195.00    INDIGENT


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this December 30, 2014.

                                                         KEITH E. HOTTLE, CLERK


                                                         ____________________________
                                                         Cynthia A. Martinez
                                                         Deputy Clerk, Ext. 3853